PER CURIAM.
This case appeared for trial February 23, 1911, and a juror was withdrawn to permit the plaintiff to apply to the Special Term for leave to amend his complaint. About four weeks after it was disposed of at Special Term, it again appeared upon the calendar, and, upon being called and neither side answering, it was marked “off.” This marking meant that it would again appear upon the call calendar, after the causes on that calendar had been disposed of, and therefore it was on the calendar and about to be reached when it was dismissed. But seven weeks had elapsed between the time a juror was withdrawn and the time it was dismissed. It was not shown *140that younger issues had been tried in the meantime, nor that the delay was unreasonable, and the order must be reversed.
Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs.